Citation Nr: 0907795	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-39 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

2.  Entitlement to service connection for diabetic 
retinopathy and ocular hypertension including due to diabetes 
mellitus. 

3.  Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from April 1962 to November 
1971.  His primary military occupational specialty (MOS) was 
in personnel and aboard an LST, the USS WHITESTONE and the 
cruiser USS CANBERRA off the coast of Vietnam for which he 
was awarded, among other decorations, the Vietnam Service 
Medal.  The WHITESTONE received the Combat Action Badge for 
participating in the action in support of the U.S. Marines, 
and as a crewmember during that cited period, the Veteran is, 
of course, entitled to wear same.  He has variously alleged 
that the ship(s) were close to or at least no farther than 3 
miles off shore, and that this is ample for a presumption of 
Agent Orange exposure.  He was born in 1931.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the current appeal the Veteran raised 
other primarily collateral issues with regard to entitlement 
to service connection for residuals of asbestos exposure, for 
peripheral neuropathy and erectile dysfunction, both due to 
diabetes mellitus, and entitlement to a total rating based on 
individual unemployability (TDIU).  None of these issues are 
now before the Board.  

Service connection is now in effect for bilateral defective 
hearing for which a 30 percent rating is assigned; and 
tinnitus, for which a 10 percent rating is assigned.
 
A temporary stay of appellate review was placed on this case, 
just as it was in all other pending appellate claims for 
presumptive service connection based on exposure to Agent 
Orange, in which the only evidence of such exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
in the waters off the shore of Vietnam.  These cases were 
delayed pending final determination of appellate actions in 
the case of Hass v. Nicholson, 20 Vet. App. 257 (2006).  It 
its May 2008 decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), found that VA reasonably 
interpreted 38 U.S.C.A.§ 1116(a)(1)(A) and 38 CF.R. 
§ 3.307(a)(6)(iii) as requiring the physical presence of a 
Veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The appellant in Haas filed a petition for a writ 
of certiorari to the U.S. Supreme Court which was denied on 
January 21, 2009, and the decision of the Federal Circuit in 
Haas v. Peake is now final.  Thus, as the appeal in the Haas 
case has been resolved, the stay on all cases previously 
affected thereby has been lifted and this case is now 
appropriate for appellate review by the Board.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan 21, 2009)(No. 08-525).  This 
rating decision complies with the applicable laws and 
Regulations as interpreted by the Federal Circuit's decision 
therein. 


FINDINGS OF FACT

1.  The Veteran served on one or more ships cruising off the 
shore of the Republic of Vietnam during the Vietnam era; 
however there is no evidence that the Veteran stepped foot 
into the Republic of Vietnam or was in the inland waters 
thereof; nor is there verifiable, credible evidence that the 
Veteran was otherwise exposed to herbicides during active 
service.

2.  The Veteran has had a diagnosis of and treatment for Type 
II diabetes mellitus since about 1995.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including 
exposure to herbicide agents; nor was diabetes mellitus 
manifested within one year after his separation from active 
service. 

4.  Since diabetes mellitus is not of service origin, 
disabilities secondary thereto are not either, including 
ocular hypertension and diabetic retinopathy; nor was ocular 
hypertension manifested within one year after his separation 
from active service. 

5.  The Veteran has had a diagnosis of and treatment for 
prostate cancer since the 2000's.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's prostate 
cancer is related to his military service, including exposure 
to herbicide agents; nor was it manifested within one year 
after his separation from active service. 



CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Ocular hypertension and diabetic retinopathy including as 
due to diabetes mellitus were not incurred in or aggravated 
by service, are not due to service-connected disability, and 
may not be presumed to have been incurred in or aggravated by 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA fully informed the Veteran including via correspondence 
and other documentation of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The Veteran was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  He has also been 
asked for specific information regarding the Veteran's 
claimed exposure to herbicides and his responses are in the 
file.  

Any lack of full technical compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist is non-
prejudicial.  It is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  In 
addition, the Veteran has demonstrated through his submission 
of additional evidence that he was aware of the type of 
evidence required to substantiate his claim.  Moreover, the 
benefit being sought is not being granted in this case, so 
the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, hypertension or 
cancer, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war. 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).

To make its intent clear, Congress has also provided a 
definition of "period of war." For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress...The 
Vietnam era has been determined to comprise the period from 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a Veteran who served in the Republic of Vietnam 
during that period and to extend from August 5, 1964 through 
May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation.  
Under the judicial precedent in the Haas case, in order for 
the presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III..  Background and Analysis

In this case, the Veteran contends he has diabetes mellitus 
(and secondary problems including ocular hypertension and 
retinopathy) and prostate cancer all due to exposure to Agent 
Orange while in active service.  

Specifically, the Veteran states he served aboard the 
CANBERRA when she was no more than 3 miles off the shore at 
Hue Province, both South and North, and he opines that this 
is sufficiently proximate to the shore as to have presumed 
dioxin exposure.  Notwithstanding his unqualified 
observations in that regard, there is no such legal exception 
to the cited provisions of 38 C.F.R. § 3.307(a)(6) and 
38 C.F.R. § 3.309(e) or pertinent Case law as extensively 
cited herein.  

Neither is there credible, persuasive verifiable collateral 
evidence that he was in fact otherwise subjected to such 
exposure.  The extensive histories of both ships have been 
obtained and are of record.  The Board finds the Veteran's 
comments to be essentially consistent with the histories to 
the extent that at least one of the ships cruised up and down 
the Gulf of Tonkin while the Veteran was on board, but 
otherwise the aggregate evidence does not support that the 
ship(s) or components on which the Veteran served were in 
inland waters or otherwise exposed to dioxins.  

The Board parenthetically notes that "Vietnam Era service," 
as defined within laws cited above, (during which time the 
Veteran did in fact have active duty), is not one and the 
same as "service in Vietnam" as contemplated within the 
presumptive provisions for service connection for certain 
stated disabilities.

Alternatively, the Board has also considered whether the 
"regular" presumptive provisions for chronic diseases under 
38 C.F.R. § 3.307 and 3.309(a) are applicable in this case.  
However, the record is negative for any manifestations of 
diabetes mellitus, prostate cancer or ocular hypertension 
during service or within one year after separation, and thus 
the presumption for chronic diseases does not apply.    

The Board has considered whether service connection can be 
granted on a non-presumptive basis, i.e., as directly due to 
service.  However, the Veteran's service treatment records 
are negative for any symptoms or diagnosis of diabetes 
mellitus, hypertension (ocular or otherwise) and/or cancer 
including of the prostate.   

Following separation from service, the first diagnosis of 
Type II diabetes mellitus, ocular hypertension and cancer in 
the evidence of record is no earlier than 1995 and in several 
instances, some years after that, more than 2 decades after 
service.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); see also Shaw v. Principi, 3 Vet. App. 365 
(1992). 

After reviewing the medical evidence, the Board concludes 
that the preponderance of the evidence is against a grant of 
service connection on a non-presumptive basis.  The medical 
evidence does not contain any opinions linking the Veteran's 
diabetes, cancer or hypertension (or retinopathy for that 
matter)  to exposure to Agent Orange or otherwise to military 
service.  We acknowledge that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss symptoms he has experienced.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, there is no 
record of complaints or findings of these disabilities until 
many years after his separation from service.  The absence of 
documented complaints or treatment for this time frame 
following military discharge is more probative than the 
Veteran's opinions as to how long they may have existed.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Thus, continuity of 
symptomatology has not been established here, either by the 
competent evidence or by his statements.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service- 
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2007).  The regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in the present appeal.  And in this case, since 
his diabetes is not of service origin, none of the purported 
secondary disabilities are subject to service connection, 
e.g., diabetic retinopathy and/or ocular hypertension.

The Board recognizes the sincerity of the Veteran's belief 
that he has disabilities at this time which were of service 
origin, and specifically caused by exposure to herbicides 
during service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Since the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for each of the claimed disabilities, a 
doubt is not raised to be resolved in his favor.  The claim 
is denied.


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure, is denied.

Service connection for ocular hypertension and diabetic 
retinopathy including secondary to diabetes mellitus, and 
including as due to herbicide exposure, is denied.

Service connection for prostate cancer, including as due to 
herbicide exposure, is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


